                                                                                        Case 2:20-mc-00076 Document 1 Filed 08/07/20 Page 1 of 16 Page ID #:1



                                                                                    1 Carla M. Wirtschafter (SBN 292142)
                                                                                        Email:   cwirtschafter@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    3 Los Angeles, CA 90067-6078
                                                                                        Telephone 310-734-55200
                                                                                    4 Fax 310-734-5299

                                                                                    5 James C. McCarroll (Pro hac vice forthcoming)
                                                                                        599 Lexington Avenue, 29th Floor
                                                                                    6 New York, NY 10022
                                                                                        Tel: (212) 521-5400
                                                                                    7 Fax: (212) 521-5450
                                                                                        jmccarroll@reedsmith.com
                                                                                    8
                                                                                        Rizwan A. Qureshi (Pro hac vice forthcoming)
                                                                                    9 1301 K Street, N.W.
                                                                                        Suite 1000, East Tower
                                                                                   10 Washington, DC 20005-3317
                                                                                        Telephone: (202) 414-9200
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Facsimile: (202) 414-9299
                                                                                        Email: rqureshi@reedsmith.com
                                                                                   12
REED SMITH LLP




                                                                                   13 Attorneys for Petitioner
                                                                                         Daniel Snyder
                                                                                   14

                                                                                   15

                                                                                   16                          UNITED STATES DISTRICT COURT
                                                                                   17                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                   18
                                                                                                                                  Misc. Action No.
                                                                                   19 In re Application of Daniel Snyder          _____________________
                                                                                        for an Order Directing Discovery from
                                                                                   20 New Content Media Inc. d/b/a MEA            Ex Parte Petition for Assistance in
                                                                                        WorldWide Pursuant to 28 U.S.C. § 1782    Aid of a Foreign Proceeding
                                                                                   21                                             Pursuant to 28 U.S.C. § 1782
                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 2:20-mc-00076 Document 1 Filed 08/07/20 Page 2 of 16 Page ID #:2



                                                                                    1        Petitioner Daniel Snyder (“Mr. Snyder” or “Petitioner”), by and through his
                                                                                    2 undersigned counsel and based upon the Declaration of Rizwan A. Qureshi, Esq., dated

                                                                                    3 August 7, 2020 (“Qureshi Decl.”) filed concurrently herewith, respectfully petitions this

                                                                                    4 Court ex parte for an Order pursuant to 28 U.S.C. § 1782, compelling New Content

                                                                                    5 Media Inc. d/b/a MEA WorldWide (“New Content” or “Respondent”), a corporation

                                                                                    6 residing in this District, to produce discovery for use in a proceeding currently pending

                                                                                    7 in India

                                                                                    8        This Petition is supported by the Declaration of Rizwan A. Qureshi and the
                                                                                    9 Exhibits thereto and the memorandum of points and authorities filed concurrently

                                                                                   10 herewith.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13
                                                                                        Dated: August 7, 2020                REED SMITH LLP

                                                                                   14                                        By: By: /s/ Carla Wirtschafter
                                                                                   15
                                                                                                                               Carla Wirtschafter
                                                                                                                               James C. McCarroll
                                                                                   16                                          Rizwan A. Qureshi
                                                                                                                               Attorneys for Petitioner
                                                                                   17                                          Daniel Snyder

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                           -i-
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 2:20-mc-00076 Document 1 Filed 08/07/20 Page 3 of 16 Page ID #:3



                                                                                    1                                                       Table of Contents
                                                                                    2                                                                                                                                 Page
                                                                                    3 I.      INTRODUCTION ................................................................................................... 1
                                                                                    4 III.       JURISDICTION AND VENUE ........................................................................... 3
                                                                                    5 IV.        THE INDIAN ACTION ....................................................................................... 3
                                                                                    6      A. Parties to the Indian Action .................................................................................. 3
                                                                                    7      B. The MEAWW Website ........................................................................................ 3
                                                                                    8      C. The Defamatory Articles ...................................................................................... 4
                                                                                    9 V. DISCOVERY REQUESTED .................................................................................. 7

                                                                                   10 VI.        PETITIONER IS ENTITLED TO THE DISCOVERY SOUGHT HEREBY .... 8
                 A limited liability partnership formed in the State of Delaware




                                                                                   11      A. Section 1782 Governs this Court’s Authority to Order Discovery ...................... 8
                                                                                   12      B. Petitioner Satisfies the Requirements under Section 1782 .................................. 9
REED SMITH LLP




                                                                                   13      C. The Court Should Exercise its Discretion to Grant Petitioner the Discovery He
                                                                                   14      Seeks .......................................................................................................................... 10
                                                                                   15 VII.       CONCLUSION .................................................................................................. 12
                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                          - ii -
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                          Case 2:20-mc-00076 Document 1 Filed 08/07/20 Page 4 of 16 Page ID #:4



                                                                                    1                                                      TABLE OF AUTHORITIES
                                                                                    2                                                                                                                                        Page(s)
                                                                                    3 Cases

                                                                                    4 Advanced Micro Devices, Inc. v. Intel Corp.,

                                                                                    5    292 F.3d 664 (9th Cir. 2002), aff’d, 542 U.S. 241 (2004) ...............................................................8

                                                                                    6 AIS GmbH Aachen Innovative Sols. v. Thoratec LLC,
                                                                                         762 F. App’x 447 (9th Cir. 2019) ..................................................................................................10
                                                                                    7
                                                                                      Akebia Therapeutics, Inc. v. FibroGen, Inc.,
                                                                                    8    793 F.3d 1108 (9th Cir. 2015) .......................................................................................................10
                                                                                    9 Intel Corp. v. Advanced Micro Devices, Inc.,

                                                                                   10     542 U.S. 241 (2004) .........................................................................................................8, 9, 10, 11
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 London v. Does 1-4,
                                                                                         279 F. App’x 513 (9th Cir. 2008) ....................................................................................................9
                                                                                   12
                                                                                      Statutes
REED SMITH LLP




                                                                                   13
                                                                                      28 U.S.C. §§ 1331 and 1782 ..................................................................................................................3
                                                                                   14
                                                                                      28 U.S.C. §§ 1391(c) and 1782..............................................................................................................3
                                                                                   15
                                                                                      28 U.S.C. § 1782 .......................................................................................................................... passim
                                                                                   16

                                                                                   17 28 U.S.C. § 1782(a) ...........................................................................................................................8, 9

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                           - iii -
                                                                                         EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                      TO 28 U.S.C. § 1782
                                                                                        Case 2:20-mc-00076 Document 1 Filed 08/07/20 Page 5 of 16 Page ID #:5



                                                                                    1

                                                                                    2                    MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                           I.      INTRODUCTION
                                                                                    3
                                                                                                Petitioner seeks discovery from Respondent to aid in the assistance of litigation
                                                                                    4
                                                                                        currently pending in The Court of the Hon’ble High Court of Delhi (the “Indian Court”),
                                                                                    5
                                                                                        bearing the caption Daniel Snyder Through his SPA Holder vs. Eleven Internet Services
                                                                                    6
                                                                                        LLP & Ors. (the “Indian Action”) (filed on August 7, 2020, local time which is twelve
                                                                                    7
                                                                                        and a half hours ahead of Pacific Daylight Time). A true and correct copy of the Indian
                                                                                    8
                                                                                        Action is attached to the Qureshi Decl. as Exhibit F.
                                                                                    9
                                                                                                The Indian Action arises out of the publication of a series of defamatory “news”
                                                                                   10
                                                                                        articles concerning Petitioner on the MEA WorldWide website, located at the URL
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        http://www.meaww.com (“MEAWW”).                The articles contain flagrantly false
                                                                                   12
REED SMITH LLP




                                                                                        representations concerning Petitioner, including but not limited to accusing Petitioner
                                                                                   13
                                                                                        of sexual misconduct, such as involvement in sex trafficking, and affiliating with sexual
                                                                                   14
                                                                                        predator Jeffrey Epstein. Petitioner asserts causes of action for defamation per se
                                                                                   15
                                                                                        against the authors of those articles, as well as Respondent’s India-based parent
                                                                                   16
                                                                                        company, Eleven Internet Services LLP (“Eleven”), which upon information and belief
                                                                                   17
                                                                                        directed the publication of those false and defamatory articles on behalf of hidden third-
                                                                                   18
                                                                                        party clients.
                                                                                   19
                                                                                                Upon information and belief, Respondent – a Delaware corporation that
                                                                                   20
                                                                                        maintains its principal place of business within this District – is a subsidiary of Eleven
                                                                                   21
                                                                                        and owns, operates and/or controls the MEAWW website, as well as any content posted
                                                                                   22
                                                                                        thereon.    Furthermore, upon information and belief, Respondent has possession,
                                                                                   23
                                                                                        custody and/or control of the servers upon which MEAWW’s data is hosted, all of
                                                                                   24
                                                                                        which are located in the United States.
                                                                                   25
                                                                                                Accordingly, Respondent possesses highly relevant documents and information
                                                                                   26
                                                                                        relating to, inter alia, the hiring of Respondent by third-parties seeking to discredit and
                                                                                   27
                                                                                        damage the Petitioner and his business enterprises, the creation, editing and approval of
                                                                                   28
                                                                                                                          -1-
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                            Case 2:20-mc-00076 Document 1 Filed 08/07/20 Page 6 of 16 Page ID #:6



                                                                                    1 the Defamatory Articles (as defined herein), the parties behind payments made in order

                                                                                    2 to procure the posting of the Defamatory Articles, sources of information upon which

                                                                                    3 the Defamatory Articles were based, the revenues that were generated as a result of the

                                                                                    4 “click-bait” Defamatory Articles, and other statistics concerning the number of site

                                                                                    5 views and social media interactions that resulted from posting the Defamatory Articles.

                                                                                    6 The subpoenas for the production of documents and for deposition testimony that

                                                                                    7 Petitioner seeks to serve on Respondent have been appended to the Qureshi Decl. as

                                                                                    8 Exhibits A and B.

                                                                                    9               The documents and information in Respondent’s possession, custody and/or
                                                                                   10 control indisputably will aid the Indian Court in resolving Petitioner’s defamation
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 claims.

                                                                                   12               As discussed herein, Petitioner meets all the statutory criteria for the issuance of
REED SMITH LLP




                                                                                   13 an order allowing the requested discovery. See 28 U.S.C. § 1782. Additionally, all the

                                                                                   14 discretionary factors that this Court may consider favor granting this Petition. Petitioner

                                                                                   15 thus respectfully requests that his Petition be granted. A proposed order has been

                                                                                   16 appended to the Qureshi Decl. at Exhibit C.

                                                                                   17         II.      PARTIES TO THIS PETITION
                                                                                   18               Petitioner Daniel Snyder is an individual who resides in Maryland. Mr. Snyder
                                                                                   19 is the majority owner of the National Football League football team, the Washington

                                                                                   20 Football Team.1

                                                                                   21               Respondent New Content is a company organized and existing under the laws of
                                                                                   22 the State of Delaware, with its principal place of business in Los Angeles, California.

                                                                                   23 Upon information and belief, New Content owns, operates and/or controls website

                                                                                   24 MEAWW, along with the servers upon which MEAWW hosts its relevant data and

                                                                                   25 information. Respondent further holds itself out as the developer and owner of the

                                                                                   26
                                                                                        1
                                                                                   27    Until recently, the Washington Football Team was known as the Washington Redskins.
                                                                                         “Washington Football Team” is intended as a temporary name until the Team replaces its previous
                                                                                   28    name.
                                                                                                                                  -2-
                                                                                      EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                           TO 28 U.S.C. § 1782
                                                                                        Case 2:20-mc-00076 Document 1 Filed 08/07/20 Page 7 of 16 Page ID #:7



                                                                                    1 MEAWW cell phone application. An individual named David Richard – who upon

                                                                                    2 information and belief lives in Los Angeles – is both a registered agent for New Content,

                                                                                    3 and worked as MEAWW’s Head of Partners & Operations in North America.

                                                                                    4     III.    JURISDICTION AND VENUE
                                                                                    5         This Court has subject matter jurisdiction over this application under 28 U.S.C.
                                                                                    6 §§ 1331 and 1782. This Court has personal jurisdiction over Respondent because it

                                                                                    7 resides and does business in the State of California and in this Judicial District. Venue

                                                                                    8 is proper in this Judicial District under 28 U.S.C. §§ 1391(c) and 1782 because

                                                                                    9 Respondent resides in this District.

                                                                                   10     IV.     THE INDIAN ACTION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         A. Parties to the Indian Action
                                                                                   12         Petitioner has asserted a claim for defamation per se in the Indian Court against
REED SMITH LLP




                                                                                   13 Indian company, Eleven, and its Indian subsidiary MEAWW, as well as Indian residents

                                                                                   14 Anay Chowdhary (“Anay”) and Nirnay Chowdhary (“Nirnay”), Prarthna Sakar

                                                                                   15 (“Sakar”) and Jyotsna Basotia (“Basotia”) (collectively, the “Individual Defendants”).

                                                                                   16         Eleven is a company based in India and incorporated under the laws of India.
                                                                                   17 Upon information and belief, Eleven is the parent company of Respondent. Eleven

                                                                                   18 maintains and exercises editorial control over the content posted on MEAWW.

                                                                                   19         Anay and Nirnay, residents of India, are the principals of Eleven, operate
                                                                                   20 MEAWW, and have the final control over what is published on MEAWW. Sakar and

                                                                                   21 Basotia – also both residents of India – are writers for MEAWW.

                                                                                   22         B. The MEAWW Website
                                                                                   23         MEAWW purports to be, and holds itself out as, a news website. MEAWW
                                                                                   24 publishes “news” stories regarding a broad variety of matters, including pop culture,

                                                                                   25 law and government, and media and entertainment. In reality, however, rather than

                                                                                   26 being      legitimate news sources and reporters, MEAWW intentionally sows
                                                                                   27 misinformation at the behest of its undisclosed clients, including governments and

                                                                                   28 intelligence services, and often is hired by clients that are cloaked behind several layers
                                                                                                                                 -3-
                                                                                      EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                           TO 28 U.S.C. § 1782
                                                                                        Case 2:20-mc-00076 Document 1 Filed 08/07/20 Page 8 of 16 Page ID #:8



                                                                                    1 of anonymous corporate entities. MEAWW thus acts as a hired agent of these unnamed

                                                                                    2 entities to knowingly spread, among other things, false and defamatory statements

                                                                                    3 concerning the clients’ rivals.

                                                                                    4        Respondent, together with Eleven, owns, operates and controls MEAWW,
                                                                                    5 including directing the content that is published on the site, as well as running social

                                                                                    6 media accounts on Facebook, Twitter, and other platforms associated with MEAWW.

                                                                                    7        MEAWW has worldwide reach, as it publishes globally via the internet and
                                                                                    8 receives internet traffic from the United States, India, and many other countries around

                                                                                    9 the world.

                                                                                   10        C. The Defamatory Articles
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        On or about July 16, 2020, MEAWW posted several untrue and wholly fabricated
                                                                                   12 articles — written by Sakar and Basotia, and published at the direction of the
REED SMITH LLP




                                                                                   13 Chowdhary brothers — regarding Petitioner, which falsely accuse him of a broad array

                                                                                   14 of acts of criminal sexual misconduct including, among other things, involvement in

                                                                                   15 sex trafficking, and affiliating with accused sexual predator Jeffrey Epstein

                                                                                   16 (collectively, the “Defamatory Articles”).

                                                                                   17        On July 16, 2020, the Indian Action defendants published an article on
                                                                                   18 MEAWW, at the URL https://meaww.com/washington-redskins-owner-dan-snyder-to-

                                                                                   19 step-down-owing-to-sex-trafficking-allegations-fan-reaction,    bearing the headline
                                                                                   20 “Washington Redskins owner Dan Snyder faces sex trafficking allegations; Internet

                                                                                   21 says, ‘He was on Epstein’s list[.]’” (the “First Defamatory Article”).        The First
                                                                                   22 Defamatory Article falsely states that Mr. Snyder “has found himself in trouble yet

                                                                                   23 again and this time it’s allegedly for sex trafficking. The minority owners [of the

                                                                                   24 Washington Football Team] are apparently looking at bringing him down citing

                                                                                   25 inappropriate and unchaste behavior as one of the major reasons.”            The First
                                                                                   26 Defamatory Article went on to publish utterly baseless speculation regarding whether a

                                                                                   27 then-forthcoming Washington Post article about the Washington Football Team “would

                                                                                   28 be about [Snyder’s] alleged involvement in sex trafficking[,]” quoting several
                                                                                                                         -4-
                                                                                      EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                    TO 28 U.S.C. § 1782
                                                                                        Case 2:20-mc-00076 Document 1 Filed 08/07/20 Page 9 of 16 Page ID #:9



                                                                                    1 anonymous posters from the internet forum Reddit.com, including baselessly quoting

                                                                                    2 that “[Snyder] is getting [arrested] for sex trafficking. He was on [Jeffrey] Epstein’s list

                                                                                    3 too.” Id. A true and correct copy of the First Defamatory Article is attached to the

                                                                                    4 Qureshi Decl. as Exhibit G.

                                                                                    5          Also on or about July 16, 2020, the Indian Action defendants published an article
                                                                                    6 at   the     URL    https://meaww.com/washington-redskins-dan-snyder-jeffrey-epstein-
                                                                                    7 sexual-harrasment-sex-trafficking-scandal-name-change,          bearing     the    headline
                                                                                    8 “#RedskinsScandal: Will Dan Snyder rename Washington Redskins the ‘Epsteins’?

                                                                                    9 Angry Internet screams ‘throw him out’” (the “Second Defamatory Article”). The

                                                                                   10 Second Defamatory Article refers to, and repeats, the false allegations of the First
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Defamatory Article: namely, the false claims that Snyder is linked to sexual predator

                                                                                   12 Jeffrey Epstein and that Mr. Snyder is or was involved in sexual misconduct, including
REED SMITH LLP




                                                                                   13 sexual harassment and/or sex trafficking.       A true and correct copy of the Second
                                                                                   14 Defamatory Article is attached to the Qureshi Decl. as Exhibit H.

                                                                                   15          These blatantly false and wholly fabricated articles purported to be factual news
                                                                                   16 stories, but were and are utterly untrue and have no legitimate journalistic basis

                                                                                   17 whatsoever. In fact, like much of MEAWW’s content, the only purported “sources” for

                                                                                   18 these articles were “the internet” and random social media posts from sites such as

                                                                                   19 Reddit.com and Twitter that contained baseless speculation, hyperbolic rhetoric and

                                                                                   20 malicious rumormongering without a shred of support whatsoever. Even a superficial

                                                                                   21 review of the “sources” would demonstrate to the authors of the July 16, 2020 Articles

                                                                                   22 that these largely anonymous posts are facially unreliable sources of information, and

                                                                                   23 patently insufficient to form the factual basis for a “news” article.

                                                                                   24          The statements that MEAWW published about Mr. Snyder are categorically
                                                                                   25 false.     Moreover, Defendants published these slanderous, inflammatory statements
                                                                                   26 about Mr. Snyder with complete disregard for their basis in fact at best, and deliberate

                                                                                   27 intent to damage Mr. Snyder.

                                                                                   28
                                                                                                                          -5-
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 2:20-mc-00076 Document 1 Filed 08/07/20 Page 10 of 16 Page ID #:10



                                                                                    1         Although MEAWW reluctantly removed the July 16, 2020 Articles after
                                                                                    2 Petitioner demanded their immediate removal, the damage to Mr. Snyder’s reputation

                                                                                    3 already had been done.

                                                                                    4         Mr. Snyder’s children and other family members, and numerous of Mr. Snyder’s
                                                                                    5 friends, neighbors, and business associates, were exposed to the Defamatory Articles,

                                                                                    6 either by directly viewing the Defamatory Articles online or by receiving word of the

                                                                                    7 Defamatory Articles. Consequently, Mr. Snyder’s reputation and good standing has

                                                                                    8 been severely harmed, and will continue to be harmed, by the Defamatory Articles, and

                                                                                    9 the members of Mr. Snyder’s family have been severely harmed due to the publication

                                                                                   10 of these lies on behalf of hidden third-party clients of Respondent.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         The false allegations Defendants have seeded on the internet have taken root
                                                                                   12 beyond MEAWW itself. For instance, on or about July 16, 2020 – not coincidentally,
REED SMITH LLP




                                                                                   13 the very same day as the defamatory articles by MEAWW at issue herein – the

                                                                                   14 following appeared on a Twitter account that has been confirmed as a fake account

                                                                                   15 existing for no purpose other than to propagate false and misleading information:

                                                                                   16
                                                                                              According to insiders and anonymous Washington Post employees, the
                                                                                   17         [upcoming] article will allege that: Dan Snyder abuses drugs and alcohol[;]
                                                                                              Snyder paid off refs. Some refs have made $2 million from him. And
                                                                                   18         Snyder is not the only team owner paying off refs. Others do it too. Snyder
                                                                                              and former Redskins coach Jay Gruden, brother of Jon Gruden, pimped
                                                                                   19         out their cheerleaders to season ticket holders while holding their passports
                                                                                              from them in a foreign country. Jay Gruden and then Redskins running
                                                                                   20         back Kapri Bibbs were sleeping with the same woman. When Jay found
                                                                                              out, he got petty and benched Bibbs. During that game when Bibbs was
                                                                                   21         on the bench, Bibbs’ replacement missed a block and that resulted in
                                                                                              quarterback Alex Smith suffering a broken leg. Alex hasn’t been able to
                                                                                   22         play football ever since[.] Snyder and Gruden would hold sex parties with
                                                                                              rampant drug usage and some sexual assaults[.] Snyder held nude
                                                                                   23         photoshoots with the Redskins cheerleaders[.] Lawyers are already
                                                                                              involved[.]
                                                                                   24

                                                                                   25
                                                                                        Whether this account is one of the “Bots” utilized to further propagate MEAWW’s for-

                                                                                   26
                                                                                        profit lies, or written by a human agent of MEAWW, will be further elucidated through

                                                                                   27
                                                                                        discovery sought herein.

                                                                                   28
                                                                                                                          -6-
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 2:20-mc-00076 Document 1 Filed 08/07/20 Page 11 of 16 Page ID #:11



                                                                                    1           In all events, however, these false statements were further repeated on the very
                                                                                    2 same day without attribution to MEAWW but without any further basis whatsoever in

                                                                                    3 a Facebook account for a well-known fan group for Mr. Snyder’s football team. That

                                                                                    4 statement also added (again falsely) that the U.S. Federal Bureau of Investigations

                                                                                    5 “possibly” may be involved.

                                                                                    6           Moreover, the false MEAWW articles have been referenced in at least 22 stories,
                                                                                    7 which have generated over 160 million impressions. 13 of these stories have appeared

                                                                                    8 on fabricated sites or accounts, highlighting the pernicious nature of content like that

                                                                                    9 appearing on MEAWW.

                                                                                   10           Petitioner commenced the Indian Action on August 7, 2020, asserting claims for
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 defamation per se arising out of the Defamatory Articles. Petitioner seeks damages of

                                                                                   12 $10 million.
REED SMITH LLP




                                                                                   13      V.      DISCOVERY REQUESTED
                                                                                   14           Upon information and belief, Respondent owns, maintains and operates the
                                                                                   15 MEAWW website and is in possession, custody and/or control of the servers upon

                                                                                   16 which MEAWW is hosted.              Indeed, according to MEAWW’s Privacy Policy,
                                                                                   17 MEAWW’s services are hosted and operated in the United States – upon information

                                                                                   18 and belief, under the control of Respondent. See Qureshi Decl., Ex. D at § 9. MEAWW

                                                                                   19 further represents that the site’s data “may be transferred to, stored, and processed in

                                                                                   20 the United States.” Id. Accordingly, Respondent possesses documents and information

                                                                                   21 bearing directly upon the issues in the Indian Action and which Petitioner would be

                                                                                   22 unable to obtain through discovery in the Indian Action.

                                                                                   23           As set forth in further detail in the subpoenas, Petitioner seeks discovery
                                                                                   24 concerning (1) the identity of the third-parties involved in hiring Respondent to publish

                                                                                   25 these false and defamatory articles and the creation, editing and approval of the

                                                                                   26 Defamatory Articles; (2) the sources of information upon which the Defamatory

                                                                                   27 Articles were based; (3) the revenues that were generated as a result of the “click-bait”

                                                                                   28 Defamatory Articles; (4) any compensation the Indian Action Defendants and/or
                                                                                                                          -7-
                                                                                      EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 2:20-mc-00076 Document 1 Filed 08/07/20 Page 12 of 16 Page ID #:12



                                                                                    1 Respondent received in exchange for publishing the Defamatory Articles, and from

                                                                                    2 whom; (5) statistics concerning the number of site views and social media interactions

                                                                                    3 that resulted from posting the Defamatory Articles; and (6) other documents and

                                                                                    4 information that are relevant to the Indian Action and solely available through

                                                                                    5 Respondent.

                                                                                    6         In addition to requests for the production of documents from Respondent,
                                                                                    7 Petitioner seeks a deposition of Respondent concerning the subject matters described

                                                                                    8 above and in the subpoenas.

                                                                                    9      VI.   PETITIONER IS ENTITLED TO THE DISCOVERY SOUGHT
                                                                                   10            HEREBY
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         A. Section 1782 Governs this Court’s Authority to Order Discovery
                                                                                   12         28 U.S.C. § 1782(a) provides, in pertinent part:
REED SMITH LLP




                                                                                   13         The district court of the district in which a person resides or is found may
                                                                                              order him to give his testimony or statement or to produce a document or
                                                                                   14         other thing for use in a proceeding in a foreign or international
                                                                                              tribunal . . . . The order may be made pursuant to a letter rogatory issued,
                                                                                   15         or request made, by a foreign or international tribunal or upon the
                                                                                              application of any interested person and may direct the testimony or
                                                                                   16         statement be given, or the document or other thing be produced, before a
                                                                                              person appointed by the court.
                                                                                   17

                                                                                   18         Since 1948, “Congress [has] substantially broadened the scope of assistance
                                                                                   19 federal courts could provide for foreign proceedings,” pursuant to § 1782. See Intel

                                                                                   20 Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 256-57 (2004).

                                                                                   21         Indeed, this Circuit has repeatedly recognized the liberal policy in favor of
                                                                                   22 granting petitions for judicial assistance under § 1782. Advanced Micro Devices, Inc.

                                                                                   23 v. Intel Corp., 292 F.3d 664, 669 (9th Cir. 2002), aff’d, 542 U.S. 241 (2004). A district

                                                                                   24 court should consider a Section 1782 request in the light of the statute’s twin aims of

                                                                                   25 providing efficient means of assistance to participants in international litigation in our

                                                                                   26 federal courts and encouraging foreign countries by example to provide similar means

                                                                                   27 of assistance to our courts. Id.

                                                                                   28
                                                                                                                          -8-
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 2:20-mc-00076 Document 1 Filed 08/07/20 Page 13 of 16 Page ID #:13



                                                                                    1         B. Petitioner Satisfies the Requirements under Section 1782
                                                                                    2         A district court has authority to grant an application for judicial assistance
                                                                                    3 pursuant to Section 1782 if the following requirements are met: (1) the person from

                                                                                    4 whom discovery is sought must reside and be found in the district of the district court;

                                                                                    5 (2) the request must seek evidence, whether it be the “testimony or statement” of a

                                                                                    6 person or the production of “a document or other thing;” (3) the request must be made

                                                                                    7 “by a foreign or international tribunal,” or by “any interested person;” and (4) the

                                                                                    8 evidence must be “for use in a proceeding in a foreign or international tribunal.” 28

                                                                                    9 U.S.C. § 1782(a); London v. Does 1-4, 279 F. App’x 513, 515 (9th Cir. 2008). Each of

                                                                                   10 these statutory prerequisites for this Court to order discovery in aid of the Indian Action
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 is satisfied.

                                                                                   12         First, Respondent is a corporation maintains its principal place of business in Los
REED SMITH LLP




                                                                                   13 Angeles, California, and, thus, can be found in this district. See Qureshi Decl., Ex. E.

                                                                                   14         Second, this request seeks the production of documents from and testimony by
                                                                                   15 representatives of Respondent.      Copies of the proposed document and deposition
                                                                                   16 subpoenas to be served on Respondent are annexed to the Qureshi Decl. as Exhibits A

                                                                                   17 and B.

                                                                                   18         Third, Petitioner is an “interested person” within the meaning of 28 U.S.C. §
                                                                                   19 1782. An interested person is one who has significant “participation rights” in the

                                                                                   20 foreign action. Intel, 542 U.S. at 256-57. As the Supreme Court noted in Intel, “litigants

                                                                                   21 are included among, and may be the most common example, of the ‘interested

                                                                                   22 person[s]’ who may invoke § 1782.” 542 U.S. at 256. Petitioner is the plaintiff in the

                                                                                   23 Indian Action, and therefore is an “interested person” for the purposes of § 1782.

                                                                                   24         Fourth, the discovery sought is for use in the Indian Action, which is a
                                                                                   25 “proceeding before a foreign or international tribunal” under the meaning of Section

                                                                                   26 1782. Intel, 542 U.S. at 258-59. As noted above, the Indian Action was commenced

                                                                                   27 on August 7, 2020 and currently is pending before the Court of the Hon’ble High Court

                                                                                   28
                                                                                                                          -9-
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 2:20-mc-00076 Document 1 Filed 08/07/20 Page 14 of 16 Page ID #:14



                                                                                    1 of Delhi.     Petitioner therefore has sufficiently satisfied the requirement that the
                                                                                    2 discovery be sought for use in a foreign proceeding.

                                                                                    3         Accordingly, Petitioner’s request satisfies the statutory elements necessary to
                                                                                    4 permit discovery pursuant 28 U.S.C. § 1782.

                                                                                    5         C. The Court Should Exercise its Discretion to Grant Petitioner the
                                                                                    6             Discovery He Seeks
                                                                                    7         Once the statutory requirements of 28 U.S.C. § 1782 are met, the district court is
                                                                                    8 free to grant discovery in its discretion. See AIS GmbH Aachen Innovative Sols. v.

                                                                                    9 Thoratec LLC, 762 F. App’x 447, 449 (9th Cir. 2019).             The Supreme Court has
                                                                                   10 identified a number of factors for courts to consider when ruling on a § 1782 application:
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 (1) whether the person from whom discovery is sought is a participant in the foreign

                                                                                   12 proceeding; (2) the nature of the foreign tribunal, the character of the foreign
REED SMITH LLP




                                                                                   13 proceeding, and the receptivity of the foreign court to federal-court assistance; (3)

                                                                                   14 whether the application conceals an attempt to circumvent foreign proof-gathering

                                                                                   15 restrictions of a foreign country; and (4) whether the application is unduly intrusive or

                                                                                   16 burdensome. See Intel, 542 U.S. at 264-65; Akebia Therapeutics, Inc. v. FibroGen, Inc.,

                                                                                   17 793 F.3d 1108, 1112 (9th Cir. 2015). Here, all of these factors weigh in favor or

                                                                                   18 granting the application.

                                                                                   19         First, where, as here, discovery is sought from a party that is not participating in
                                                                                   20 the foreign proceeding, the need for court-ordered discovery is apparent.           As the
                                                                                   21 Supreme Court explained: “[a] foreign tribunal has jurisdiction over those appearing

                                                                                   22 before it, and can itself order them to produce evidence. In contrast, nonparticipants in

                                                                                   23 the foreign proceeding may be outside the foreign tribunal’s jurisdictional reach; hence,

                                                                                   24 their evidence, available in the United States, may be unobtainable absent § 1782 aid.”

                                                                                   25 Intel, 542 U.S at 264 (internal citations omitted). Respondent is not a party to the Indian

                                                                                   26 Action and, upon information and belief, has no legal presence in India. Thus, the

                                                                                   27 Indian Court has no jurisdiction to acquire the documents and testimony that Petitioner

                                                                                   28
                                                                                                                          - 10 -
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 2:20-mc-00076 Document 1 Filed 08/07/20 Page 15 of 16 Page ID #:15



                                                                                    1 seeks here and which are critical to Petitioner’s ability to prove his claims in the Indian

                                                                                    2 Action.

                                                                                    3         Second, courts must look at the nature of the foreign proceeding and the
                                                                                    4 receptivity of the foreign tribunal to federal court assistance. Here, there is no evidence

                                                                                    5 that the discovery sought in this application – basic documentation and business records

                                                                                    6 maintained by Respondent in the ordinary course of business – would “offend” the

                                                                                    7 Indian Court. To the contrary, the discovery sought would relate to the lack of truth in

                                                                                    8 the Defamatory Articles and shed light on the authors’ motivations in posting the

                                                                                    9 Defamatory Articles, which are directly relevant to the Indian Action.

                                                                                   10         Third, this application is not an attempt to circumvent any foreign proof-
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 gathering restrictions and does not violate any Indian restrictions on gathering

                                                                                   12 evidence.2 Petitioner has a good-faith basis for believing that he will be able to use
REED SMITH LLP




                                                                                   13 these materials in the Indian Action. Petitioner has no reason to believe that the Indian

                                                                                   14 Court would not be receptive to the judicial assistance requested, nor is Petitioner aware

                                                                                   15 of any limitation on discovery imposed by the Indian Court, either generally or

                                                                                   16 specifically, such that the request would “circumvent foreign proof-gathering

                                                                                   17 restrictions or other policies of a foreign country or the United States.” Intel, 542 U.S.

                                                                                   18 241 at 264-65. The Court’s grant of judicial assistance would permit Petitioner to

                                                                                   19 appropriately prosecute its claim against Eleven, along with the authors of the

                                                                                   20 Defamatory Articles and relevant principals and affiliates, in India given that

                                                                                   21 Respondent is in exclusive possession of information central to Petitioner’s claim.

                                                                                   22         Fourth, the document requests in the proposed subpoenas are neither unduly
                                                                                   23 burdensome nor intrusive.          Petitioner has tailored his requests to seek only those
                                                                                   24 materials relevant to the Indian Action. Moreover, the documents sought necessarily

                                                                                   25
                                                                                        2
                                                                                   26   As the Supreme Court noted in Intel, the Court’s analysis of a Section 1782 application does not
                                                                                      extend to the discoverability or admissibility of the information in the foreign forum. See Intel, 542
                                                                                   27 U.S. at 260 (“Beyond shielding material safeguarded by an applicable privilege, however, nothing in
                                                                                      the text of § 1782 limits a district court’s production-order authority to materials that could be
                                                                                   28 discovered in the foreign jurisdiction if the materials were located there.”).
                                                                                                                                      - 11 -
                                                                                      EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                                TO 28 U.S.C. § 1782
                                                                                        Case 2:20-mc-00076 Document 1 Filed 08/07/20 Page 16 of 16 Page ID #:16



                                                                                    1 would all be kept in the ordinary course of business and lend themselves to easy

                                                                                    2 identification and production.

                                                                                    3      VII. CONCLUSION
                                                                                    4         For the reasons set forth herein, Petitioner respectfully requests that the Court
                                                                                    5 issue an Order, pursuant to 28 U.S.C. § 1782, granting Petitioner leave to serve New

                                                                                    6 Content with the subpoenas appended to the Qureshi Decl. as Exhibits A and B.

                                                                                    7

                                                                                    8 Dated: August 7, 2020                   REED SMITH LLP
                                                                                    9
                                                                                                                             By: /s/ Carla Wirtschafter
                                                                                   10                                            Carla Wirtschafter
                                                                                                                                 James C. McCarroll
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                            Rizwan A. Qureshi
                                                                                                                                 Attorneys for Petitioner
                                                                                   12                                            Daniel Snyder
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                          - 12 -
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
